*1049OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant claims that he was denied his right to a speedy trial as guaranteed by the Sixth Amendment to the United States Constitution in that he was not afforded a speedy trial within 180 days of his notification to the District Attorney that he was imprisoned in Texas (CPL 580.20). It is conceded, however, that he first raised his alleged deprivation at the Appellate Division; "and, not having raised the issue in the court of first instance, there is no error to be reviewed” (People v Adams, 38 NY2d 605, 607; see, also, People v Adams, 46 NY2d 1047 [decided herewith]). In view of this disposition we do not reach or consider the merits of the issue tendered by defendant.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.